DUNN, J.
Appellant was tried in the district court of Washington county on a charge of grand larceny, convicted and sentenced to the penitentiary for not less than one *732nor more than fourteen years. He has appealed to this eourt and assigns as errors the insufficiency of the evidence to support the verdict and the admission and rejection of certain testimony.
The claim that the evidence is insufficient to support the verdict rests upon the contention that the colt which was the subject of the alleged larceny was not sufficiently identified to warrant the conviction of the appellant. It must be admitted that the evidence of identification was very weak. "Whether it could properly be held sufficient to support the -verdict, if that question were before us under other conditions than those present in this case, it is not necessary for us to decide. Over the objection of appellant very much matter was admitted in evidence which could not fail to be highly prejudicial to him. Much of this matter tended to show that appellant had been guilty of other crimes having no connection whatever with the offense for which he was being tried. It seems impossible that the jury could have been wholly uninfluenced against appellant by this immaterial and irrelevant matter.
It clearly appears from the record in this case that the appellant was not accorded a fair trial. The judgment is therefore reversed and a new trial granted.
Rice, C. J., and Lee, J., concur.